Wright, C. J.
The Code requires that the return of the sheriff, shall state the timo and manner of service. Section 1723. It is not for him to determine its sufficiency, but he must return how he served it, and leave the court to determine whether he has complied with the law. *435The return in this case was, therefore, defective, and. the court below erred in taking jurisdiction, and determining the cause against appellant. Hodges v. Hodges, 6 Iowa, 78, and the authorities there cited.
But there was, also, an error in the judgment itself. Long was not a party to the original judgment against Gray, and no judgment is asked'or claimed against him in the petition in this.case. The most that could he done was to award a special execution against the land purchased'by him. ■ ■ '
The other questions made by appellant, we need not notice at this time'.
Judgment reversed.